Citation Nr: 1612458	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  05-15 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tarsal tunnel syndrome of the right foot with history of cold injury prior to December 18, 2001, and a rating in excess of 20 percent as of December 18, 2001.

2.  Entitlement to a rating in excess of 10 percent for tarsal tunnel syndrome of the left foot with history of cold injury from May 1, 2001, to December 17, 2001, and to a rating in excess of 20 percent as of December 18, 2001.

3.  Entitlement to an effective date earlier than June 23, 2005, for the assignment of a total disability rating based on individual unemployability due to a service-connected disability (TDIU), to include under 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to October 1991.

This case comes before the Board of Veterans' Appeals (BVA or Board) from October 2001 and June 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction of this case belongs to the RO in Winston-Salem, North Carolina.  This case was most previously before the Board in June 2013.

The Veteran attended a hearing before the Board in October 2009 before a Veterans Law Judge that is no longer employed by the Board.  Consequently, in January 2016, the Board advised the Veteran by letter that the law requires that the Veterans Law Judge who conducts a Board hearing on appeal must participate in any decision on that appeal.  38 C.F.R. § 20.707 (2015).  The Veteran was asked whether he wanted to have a new Board hearing.  In February 2016, the Veteran declined the offer for another hearing.  The issues on appeal were not discussed at the October 2009 Board hearing.

A June 2015 supplemental statement of the case granted a separate rating for residuals of cold injury to the left foot and right foot, and assigned a 20 percent rating, effective September 22, 2011.  The Veteran has not expressed disagreement with the ratings or effective dates assigned for those disabilities by the June 2015 supplemental statement of the case.

The claim of entitlement to TDIU prior to June 23, 2005 is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  For all periods relevant to this appeal, the Veteran's tarsal tunnel syndrome of the right foot has been manifested by moderate incomplete paralysis of the internal popliteal nerve.

2.  For all periods relevant to this appeal, the Veteran's tarsal tunnel syndrome of the left foot has been manifested by moderate incomplete paralysis of the internal popliteal nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for tarsal tunnel syndrome of the right foot with history of cold injury for the period from October 4, 2000, through December 17, 2001, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8524 (2015).

2.  The criteria for a rating in excess of 20 percent for tarsal tunnel syndrome of the right foot from October 4, 2000, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8524 (2015).

3.  The criteria for a rating of 20 percent for tarsal tunnel syndrome of the left foot with history of cold injury for the period from October 4, 2000, through December 17, 2001, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8524 (2015).

4.  The criteria for a rating in excess of 20 percent for tarsal tunnel syndrome of the left foot from October 4, 2000, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8524 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters, including in January 2004, November 2007, and August 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As notice was not completed prior to the initial adjudication of the claims, that notice had a timing defect.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

As for assisting the Veteran, the Veteran's service medical records are associated with the claims file, as are VA and private medical records.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

The Veteran's tarsal tunnel syndrome of the feet is rated pursuant to 38 C.F.R. § 4.124(a), Diagnostic Code 8524, which applies to paralysis of the internal popliteal nerve.  Under Diagnostic Code 8524, a rating of 10 percent is assigned for mild incomplete paralysis.  A rating of 20 percent is assigned for moderate incomplete paralysis.  A rating of 30 percent is assigned for severe incomplete paralysis.  A rating of 40 percent is assigned for complete paralysis: plantar flexion lost, frank adduction of the foot impossible; flexion and separation of the toes abolished; no muscle in sole can move; in lesions of the nerve high in popliteal fossa, plantar flexion of foot is lost.

The term incomplete paralysis with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a) (2015).

A May 1997 rating decision granted service connection for bilateral tarsal tunnel syndrome and assigned a rating of 10 percent for each foot, effective November 1, 1991.  In December 20, 2000, a claim for increase claim was received.  In July 2012, the RO increased the ratings for tarsal tunnel syndrome of the right and left foot to 20 percent, effective December 18, 2001.

Prior to December 18, 2001.

Starting with records such as an October 4, 2000, medical record, findings such as severe foot pain began to appear.  On a September 2001 VA examination, the examiner noted that the Veteran had extreme tenderness on palpation on the tarsal area.  Deep tendon reflexes were absent in the lower extremities.  The examiner stated in the impression that the Veteran was severely disabled due to pain in his feet.

Based on the foregoing, the Board finds that, even if the Veteran's symptoms of the feet for that time period are wholly sensory, those findings rise to the level of moderate.  Wholly sensory findings are rated mild, or at most moderate.  The Board notes that the use of terminology such as severe by examiners is not dispositive and the Board must evaluate the entire record.  The Board finds that severe incomplete paralysis is not shown.

Accordingly, the Board finds that a rating of 20 percent, but not higher, for tarsal tunnel syndrome of the right foot and left foot from October 4, 2000, through December 17, 2001, is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of October 4, 2000.

At the May 2015 VA examination, the diagnosis was tarsal tunnel syndrome of the feet.  The Veteran complained of severe constant pain and paresthesia and moderate numbness.  Physical examination revealed normal motor strength and reflex testing with no evidence of muscle atrophy, and sensory examination revealed decreased sensation of the foot and toes.  There were no trophic changes and gait was abnormal due to the tarsal tunnel syndrome.  The examiner indicated that the specific nerve affected was the internal popliteal (tibial) nerve and the overall severity was characterized as moderate incomplete paralysis.  Tenderness over the entire foot was noted, as was decreased sensation to soft touch, decreased vibration sense of the great toes, and severely decreased monofilament testing in the toes and ball of the feet.  The examiner stated that a review of the last several of the Veteran's evaluations for bilateral tarsal tunnel syndrome showed that his examination was "essentially unchanged."  The examiner also observed that it was important to note that there was no evidence of motor dysfunction of over the entire foot, including the ankle dorsum of foot, sole and toes.  There was also no weakness of the ankle muscles, foot muscles, or toe muscles.  The examiner stated that as the motor examination was normal, she could not endorse a degree of nerve impairment higher than moderate, even if the sensory symptoms were severe.

The evidence, including VA examinations in June 2000, September 2001, March 2004, August 2007, May 2011, September 2011, May 2015, appears to show that the Veteran's tarsal tunnel syndrome of the right foot and left foot has been manifested essentially by sensory loss.  While there is some periodic loss of ankle motion reported (such as on a September 2011 VA examination), there is no indication in the record that the Veteran's tarsal tunnel syndrome of the feet has resulted in any impairment or paralysis of the muscles in the Veteran's left or right ankle, foot, and toes, and there appears to have been no finding of any X-ray abnormalities.  Consequently, and consistent with the ratings schedule pertinent to disabilities due to peripheral nerve injuries, the Veteran's disability can be rated in accordance with, at most, the criteria for a moderate degree of incomplete paralysis.

Based on the foregoing, the Board finds that there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his feet.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability of his neurological disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's disabilities on appeal have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's tarsal tunnel syndrome of the feet is evaluated.  Therefore, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.
As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).
The evidence of record does not show that the Veteran's tarsal tunnel syndrome of the feet and additional service-connected disabilities are so unusual or exceptional in nature as to make the schedular rating inadequate.  The disabilities on appeal have been rated under the applicable Diagnostic Code that has specifically contemplated the level of occupational and social impairment caused by the service-connected tarsal tunnel syndrome of the feet.  The evidence does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

A rating of 20 percent, but not higher, for tarsal tunnel syndrome of the right foot with history of cold injury from October 4, 2000, through December 17, 2001, is granted.

A rating of 20 percent, but not higher, for tarsal tunnel syndrome of the left foot with history of cold injury for the period from October 4, 2000, through December 17, 2001, is granted.

A rating in excess of 20 percent for tarsal tunnel syndrome of the right foot with history of cold injury is denied.

A rating in excess of 20 percent for tarsal tunnel syndrome of the left foot with history of cold injury is denied.


REMAND

The Veteran is in receipt of a TDIU, effective June 23, 2005.  Historically, the Veteran's combined service-connected disability rating has been 30 percent from November 1, 1991; 50 percent from June 24, 1998; 100 percent from August 1, 2000 through April 30, 2001; 50 percent from May 1, 2001; 60 percent from December 18, 2001; and 70 percent from June 23, 2005.

The Veteran asserts that he should be assigned TDIU effective prior to June 23, 2005.  However, the Veteran did not meet the percentage rating standards to be considered for individual unemployability prior to June 23, 2005.  38 C.F.R. § 4.16(a) (2015).  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  In such cases, rating boards are to submit to the Director, VA Compensation and Pension Service, for extraschedular consideration Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  38 C.F.R. § 4.16(b) (2015).

In this case, the Board finds that based on evidence such as private treatment records dated from February 2003 to March 2005, there is evidence suggesting that the Veteran was unable to secure and follow a substantially gainful occupation due to service-connected disability prior to June 23, 2005.  Therefore, the Board finds that referral of the claim to the Director, VA Compensation and Pension Service, is warranted, as the Board lacks the authority to assign an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director, Compensation and Pension, for a determination as to whether the Veteran was entitled to TDIU prior to June 23, 2005, pursuant to 38 C.F.R. § 4.16(b) (2015).  Include in the referral a full statement of the service-connected disabilities, employment history, education, and vocational attainment and all other factors having a bearing on the issue.

2.  Then, readjudicate the claim of entitlement to an effective date earlier than June 23, 2005, for the assignment of a TDIU, to include under 38 C.F.R. § 4.16(b).  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


